                                                       Case 2:19-cv-00576-JAM-JDP Document 25 Filed 12/17/20 Page 1 of 6


                                                   1 VENABLE LLP
                                                     Matthew M. Gurvitz (SBN 272895)
                                                   2  MGurvitz@venable.com
                                                     2049 Century Park East, Suite 2300
                                                   3 Los Angeles, CA 90067
                                                     Telephone: (310) 229-9900
                                                   4 Facsimile: (310) 229-9901

                                                   5 VENABLE LLP
                                                     Caroline D. Murray (SBN 301754)
                                                   6  CDMurray@venable.com
                                                     101 California Street, Suite 3800
                                                   7 San Francisco, CA 94111
                                                     Telephone: (415) 653-3750
                                                   8 Facsimile: (415) 653-3755

                                                   9   Attorneys for Defendant
                                                       MOTEL 6 OPERATING L.P.
                                                  10

                                                  11                      UNITED STATES DISTRICT COURT
                                                  12               FOR THE EASTERN DISTRICT OF CALIFORNIA
              101 CALIFORNIA STREET, SUITE 3800




                                                  13
                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                  14
                         415.653.3750




                                                       ROSA TYHURST,                              CASE NO. 2:19-CV-00576-JAM-EFB
                                                  15
                                                                        Plaintiff,                Hon. John A. Mendez
                                                  16                                              Courtroom 6
                                                             v.
                                                  17                                              FOURTH STIPULATION OF THE
                                                       MOTEL 6 OPERATING L.P.; and                PARTIES TO A MODIFIED CASE
                                                  18   DOES 1-100,                                SCHEDULING ORDER
                                                  19               Defendants.
                                                  20
                                                                                                  Action Filed:      January 16, 2019
                                                  21                                              Removal Date:      April 3, 2019
                                                                                                  Trial Date:        September 20, 2021
                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28


                                                                                 FOURTH STIPULATION OF THE PARTIES TO MODIFY CASE SCHEDULE
                                                       Case 2:19-cv-00576-JAM-JDP Document 25 Filed 12/17/20 Page 2 of 6


                                                   1         TO THE HONORABLE COURT, ALL PARTIES, AND THEIR
                                                   2   COUNSEL OF RECORD:
                                                   3         PLEASE BE ADVISED that Plaintiff Rosa Tyhurst and Defendant Motel 6
                                                   4   Operating L.P. (collectively, the “Parties”), by and through their counsel of record,
                                                   5   stipulate as follows:
                                                   6         WHEREAS, after meet and confer, the Parties mutually scheduled Plaintiff
                                                   7   Rosa Tyhurst for deposition to take place on March 24, 2020, sufficiently in
                                                   8   advance of the expert designation deadline to provide necessary evidence to
                                                   9   experts;
                                                  10         WHEREAS, On March 13, 2020, President Donald J. Trump proclaimed a
                                                  11   national emergency due to the global outbreak of COVID-19, a novel coronavirus,
                                                  12   under the U.S. Constitution, sections 201 and 301 of the National Emergencies Act
              101 CALIFORNIA STREET, SUITE 3800




                                                  13   (50 U.S.C. 1601 et seq.), and consistent with section 1135 of the Social Security
                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                  14
                         415.653.3750




                                                       Act (SSA), as amended (42 U.S.C. 1320b-5);
                                                  15
                                                             WHEREAS, on March 19, 2020, and March 27, 2020, the California
                                                  16
                                                       Governor, Gavin Newsom, issued a Stay-At-Home Order and subsequent orders to
                                                  17
                                                       date, to thwart the spread of COVID19 through California residents engaging in
                                                  18
                                                       “social distancing” and to refrain from the assembly of groups, interpreted to be as
                                                  19
                                                       small as two or more individuals, and has identified most businesses, workers and
                                                  20
                                                       professionals, as “nonessential;”
                                                  21
                                                             WHEREAS, Courts, businesses, and borders were shut down or have been
                                                  22
                                                       operating on a limited or restricted basis due to the COVID-19 pandemic, and stay-
                                                  23
                                                       at-home orders and prohibitions on group gatherings have been in effect for the
                                                  24
                                                       State of California;
                                                  25
                                                             WHEREAS, given the Coronavirus (COVID-19) pandemic and consequent
                                                  26
                                                       shelter orders and restrictions, to ensure the safety and well-being of Rosa Tyhurst
                                                  27
                                                       and counsel for the Parties, the Parties mutually agreed to reschedule the
                                                  28
                                                       deposition from March 24, 2020 to a date to be determined;

                                                                                                                           PROOF OF SERVICE
     Case 2:19-cv-00576-JAM-JDP Document 25 Filed 12/17/20 Page 3 of 6


 1         WHEREAS, on April 28, 2020, the Parties stipulated for the first time, to
 2   continue this personal injury matter for trial on March 15, 2021, with expert
 3   disclosures due on August 7, 2020 and with a fact discovery deadline of October 9,
 4   2020, while Covid-19 issues in California were undetermined;
 5         WHEREAS, on May 6, 2020, Venable LLP substituted in as counsel for
 6   Defendant Motel 6 Operating L.P.;
 7         WHEREAS, Defendant has served subpoenas for Plaintiff’s medical records
 8   from her medical providers. This subpoena procedure has been delayed due to
 9   Covid-19 disruptions;
10         WHEREAS, on July 6, 2020, the Parties stipulated for the second time, to
11   continue this personal injury matter for trial to June 21, 2021, with expert
12   disclosures due on November 6, 2020 and with a fact discovery deadline of
13   January 31, 2021 in light of continued pandemic-related delays in conducting
14   discovery;
15
           WHEREAS, on September 29, 2020, the Parties stipulated for the third time,
16
     to continue this personal injury matter for trial to September 15, 2021, with expert
17
     disclosures due on January 22, 2020 and with a fact discovery deadline of April 30,
18
     2021 in light of continued pandemic-related delays in conducting discovery;
19
           WHEREAS, on or about November 2020, the global pandemic entered a
20
     “second wave” in the United States with Covid-19 cases spiking beyond those
21
     numbers during the Spring and Summer of 2020. New statewide stay-at-home
22
     orders and other harsh private restrictions and public services restrictions have
23
     been implemented in recent weeks by Governor Gavin Newsom and other
24
     California law makers. The global pandemic continues to frustrate discovery.
25
           WHEREAS, the aforementioned pandemic impacted and continues to
26
     impact the Parties’ ability to obtain evidence necessary for meaningful expert
27
     disclosures including, but not limited to, subpoenaed records from Plaintiff’s
28
     medical providers and depositions of the parties;
                                             -2-
                              FOURTH STIPULATION OF THE PARTIES TO MODIFY CASE SCHEDULE
     Case 2:19-cv-00576-JAM-JDP Document 25 Filed 12/17/20 Page 4 of 6


 1         WHEREAS, plaintiff is a Hospice nurse. Plaintiff was finally deposed by
 2   videoconference on or about December 2, 2020. More discovery must be
 3   conducted. Plaintiff intends to depose numerous Defendant Motel 6 employees,
 4   including Motel 6’s Custodian of Records with document production at deposition,
 5   and Person(s) Most Qualified. Those deposition notices are being drafted by
 6   Plaintiff at this time. These deposition notices were delayed by a Covid-19
 7 outbreak in Plaintiff counsel’s building which impacted the handling attorney, who

 8 was not set up remotely since the initial March 2020 Covid-19 pandemic society-

 9 wide restrictions and shut-down.

10         WHEREAS, Defendant depositions are in the process of being scheduled;
11         WHEREAS, the parties now submit this fourth stipulation and proposed
12         order for an amended scheduling order;
13         WHEREAS, after meet and confer, the Parties have agreed in good faith to
14 extend the expert disclosures deadline from January 22, 2021, to June 28, 2021 to

15
     permit the Parties to obtain necessary evidence in light of the global pandemic;
16
           WHEREAS, this Stipulation is not made for any improper purpose or to
17
     cause unnecessary delay;
18
           WHEREAS, the parties submit this joint-stipulation and proposed order
19
     pursuant to Local Rules and The Eastern District’s General Orders No.’s 610-614;
20
           The Parties therefore agree and stipulate as follows:
21
           1.     That the deadline for the exchange of expert information shall be
22
     extended to June 28, 2021 and any supplemental or rebuttal reports shall be due by
23
     July 13, 2021;
24
           2.     That the Court issue any other order that the Court deems just and
25
     proper.
26
           IT IS SO STIPULATED.
27

28

                                             -3-
                              FOURTH STIPULATION OF THE PARTIES TO MODIFY CASE SCHEDULE
     Case 2:19-cv-00576-JAM-JDP Document 25 Filed 12/17/20 Page 5 of 6


 1   Dated: December 15, 2020               VENABLE, LLP
 2

 3                                    By:   /s/ Caroline D. Murray
                                            Matthew M. Gurvitz
 4                                          Caroline D. Murray
 5                                          Attorneys for Defendant
                                            MOTEL 6 OPERATING L.P
 6

 7

 8   Dated: December 15, 2020            LAW OFFICES OF GENE J. GOLDSMAN
 9

10                                    By:   /s/ Evan Andrew Blair
                                            (as authorized on 12/15/2020)
11                                          Gene J. Goldsman
                                            Evan Andrew Blair
12
                                            Attorneys for Plaintiff
13                                          ROSA TYHURST
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           -4-
                            FOURTH STIPULATION OF THE PARTIES TO MODIFY CASE SCHEDULE
     Case 2:19-cv-00576-JAM-JDP Document 25 Filed 12/17/20 Page 6 of 6


 1                                         ORDER
 2                 After reviewing the Stipulation of the Parties, and good cause
 3   appearing therefrom, the Court makes the following order to modify the case
 4   scheduling:
 5         1.      That the deadline for the exchange of expert information shall be
 6   extended from its present date of January 22, 2021, to June 28, 2021 and any
 7   supplemental or rebuttal reports shall be due by July 13, 2021;
 8         2.      That the Court issue any other order that the Court deems just and
 9   proper.
10                 IT IS SO ORDERED.
11

12

13   DATED: December 16, 2020                 /s/ John A. Mendez
14                                            THE HONORABLE JOHN A. MENDEZ
                                              UNITED STATES DISTRICT COURT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              -5-
                               FOURTH STIPULATION OF THE PARTIES TO MODIFY CASE SCHEDULE
